DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 07/29/2021.  Claims 1-20 are pending.  Claims 1, 10, and 16 have been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “launch area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “246” has been used to designate both conveyance device and fixed-wing aerial vehicle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 250 in FIG. 3 and 908 & 960 in FIG. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0054] – Reference character “230” has been used to designate both elevated UAV station and elevated storage platform.
Paragraph [0055] – The second sentence recites “As described below in greater detail with reference to FIG. 3, the logistics zone 240 may be zone or module of the elevated UA V station 230 that facilitates the assembly of a UA V and loading of the UA V with the payload.”  The phrase “may be zone or module” does not make sense grammatically.
Reference character “232” has been used to designate both platform in paragraphs [0054] & [0056]-[0057] and elevated platform in paragraphs [0060]-[0062], [0073]-[0074], & [0077].  If these are the same parts, the parts should have the same name.  If these are different parts, the parts should have different names.
Appropriate correction is required.

Claim Objections
Claims 8, 10, 13, and 16-17 are objected to because of the following informalities:
Claim 8 recites the limitations "a pair of arms" in line 2 and "the arms" in lines 3 and 5.  It appears that the phrase "pair of" was inadvertently omitted from the limitations in lines 3 and 5, which should instead read "the pair of arms" in order to prevent "the arms" from rising to a rejection under 35 USC § 112(b) as having insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "a pluralities of payloads" in line 2 and "the plurality of payloads" in line 4.  It appears that the word "pluralities" should instead be "plurality" in order to prevent "the plurality of payloads" from rising to a rejection under 35 USC § 112(b) as having insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "a plurality fuselages" in line 4.  It appears that the word "of" was inadvertently omitted from this limitation, which should read "a plurality of fuselages" instead.
Claim 16 recites the limitations "an elevated platform" in line 2 and "the platform" in line 3.  It appears that the word "elevated" was inadvertently omitted from the limitation in line 3, which should instead read "the elevated platform" in order to prevent "the platform" from rising to a rejection under 35 USC § 112(b) as having insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a plurality fuselages" in line 5.  It appears that the word "of" was inadvertently omitted from this limitation, which should read "a plurality of fuselages" instead.  Claim 17 also recites the limitation "elevated platform" in line 7.  It appears that the word "the" was inadvertently omitted from this limitation, which should read "the elevated platform" instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 20 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the launch device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites in the preamble the sub-combination of the "elevated UAV station" in line 1 that is inconsistent with the body of the claim that recites a limitation directed to the combination of the "elevated UAV station" and "the UAV."  This inconsistency presents the question as to whether the claim recites a combination or sub-combination.  There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the sub-combination because the "UAV" is not an inherent component of the "elevated UAV station."
Claim 9 recites the limitation "the launch device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the controlled landing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-12, 15-16 and 18-19 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Gil et al., U.S. Patent Application Publication 2017/0316699 (hereinafter called Gil).
Regarding claim 1, Gil teaches an elevated unmanned aerial vehicle (UAV) station, comprising:
an elevated platform (See e.g., FIG. 24 element 12);
a conveyance device (See e.g., FIG. 30 element 500) configured to raise a payload to the elevated platform (See e.g., FIG. 25 & 36); and
a launch area configured to allow takeoff of a UAV from the elevated platform (See e.g., FIG. 24 element 402-takeoff end).
Regarding claim 2, Gil teaches further comprising a recovery device configured to cause a controlled landing of the UAV at the elevated platform (See e.g., FIGS. 46 & 66; ¶s [0435] –[0436], which disclose the procedure and recovery devices used to execute a controlled landing of the UAV at the elevated platform), wherein the launch area further comprises a launch device configured to cause the takeoff of the UAV from the elevated platform (See e.g., FIGS. 25, 26A, & 39 element 400 & corresponding disclosure ¶s regarding the details of 400 in the takeoff end 402).
Regarding claim 3, Gil teaches wherein the elevated platform (See e.g., FIG. 24 element 12) is configured for arrangement adjacent a payload housing structure (See e.g. FIG. 24 element 18), the payload housing structure adapted to store the payload at a storage elevation below a platform elevation of the elevated platform (See e.g., FIG. 33).
Regarding claim 5, Gil teaches wherein:
the conveyance device is a first conveyance device (See e.g., FIG. 30 element 506), and
the elevated UAV station further comprises a second conveyance device (See e.g., FIG. 39 element 440 as disclosed in ¶ [0236]) arranged with the elevated platform to route the payload from the first conveyance device to the UAV (See e.g., FIG. 39 element 440 as disclosed in ¶ [0236] and in detail in ¶s [0233]-[0236]).
Regarding claim 9, Gil teaches wherein the launch device is one of a plurality of launch devices (See e.g., FIGS. 25, 26A, & 39 elements 400 & corresponding disclosure ¶s regarding the details of 400 in the takeoff end 402), each of the plurality of launch devices (See e.g., FIGS. 25, 26A, & 39 elements 400) configured to cause the takeoff of the UAV from the elevated platform.
Regarding claim 10, Gil teaches a system comprising:
a payload housing structure (See e.g., FIG. 32) adapted to store a pluralities of payloads (See e.g., FIG. 32 elements 200); and
an elevated unmanned aerial vehicle (UAV) station associated with the payload housing structure (See e.g., FIG. 24 element 10), the elevated UAV station adapted to receive a payload of the plurality of payloads (See e.g., FIGS. 32 & 33 elements 200) and transport the payload to an offsite location using a UAV (See e.g., ¶ [0236]).
Regarding claim 11, Gil teaches wherein the elevated UAV station comprises a conveyance device (See e.g., FIGS. 29 & 30 element 500) configured to raise the payload to an elevated platform (See e.g., FIG. 25 & 36 element 12).
Regarding claim 12, Gil teaches wherein the elevated UAV station further comprises a logistics zone (See e.g., FIGS. 32 & 33 element 18), the logistics zone including modular components used to assemble the UAV (See e.g., FIGS. 32 & 33 elements 200, 300).
Regarding claim 15, Gil teaches wherein the elevated UAV station comprises a plurality of launch devices arranged on an elevated platform (See e.g., FIGS. 24, 29, 36, & 39 elements 440 located in the takeoff end 402 & element 12), each launch device of the plurality of launch devices being configured to cause a takeoff of the UAV from the elevated platform (See e.g., ¶ [0236]).
Regarding claim 16, Gil teaches a method comprising:
conveying a payload to an elevated platform (See e.g., FIG. 30 element 500);
assembling an unmanned aerial vehicle (UAV) on the platform, including loading the payload (See e.g., FIG. 36);
launching the UAV to an offsite location, the UAV carrying the payload (See e.g., FIG. 39; ¶ [0236]); and
recovering the UAV at the elevated platform (See e.g., FIG. 28; ¶ [0208]).
Regarding claim 18, Gil teaches wherein the conveying further comprises raising the payload to a platform elevation of the elevated platform (See e.g., FIG. 36), the payload being stored at a storage elevation below the platform elevation (See e.g., FIG. 33).
Regarding claim 19, Gil teaches wherein the conveying further comprises routing the payload to the UAV at or above the platform elevation (See e.g., FIG. 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 USC § 103 as being unpatentable over Gil as applied to claim 1 hereinabove, and further in view of Beckman et al., U.S. Patent 9,718,564 B1 (hereinafter called Beckman).
Regarding claim 7, Gil teaches wherein:
the launch device comprises a track (See e.g., FIGS. 28 & 36 element 440) …,
the track is adapted to receive the UAV (See e.g., FIG. 28 element 440; ¶ [0207]), and
…
But Gil does not teach a pulley system and the pulley system is configured to engage the UAV and accelerate the UAV along the track, thereby causing the takeoff of the UAV from the elevated platform.
However, Beckman teaches a similar launch system to that of Gil that teaches a pulley system (See e.g., column 27 lines 15-26) and the pulley system is configured to engage the UAV and accelerate the UAV along the track (when combined with the track in the prior art of Gil), thereby causing the takeoff of the UAV from the elevated platform (when combined with the elevated platform in the prior art of Gil).
Thus, it would have been obvious to the skilled artisan in the art having the prior art of Gil and Beckman before him, before the effective filing date of the claimed invention, to modify the elevated UAV station of Gil to include a pulley system and the pulley system is configured to engage the UAV and accelerate the UAV along the track, thereby causing the takeoff of the UAV from the elevated platform, as taught in the analogous art of Beckman.  The skilled artisan in the art would have been motivated to do so, with a reasonable expectation of success, to expel the UAV from the carrier, as suggested in Beckman (See e.g., column 27 lines 22-26).

Allowable Subject Matter
Claims 4, 6, 13-14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
13 October 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644